Citation Nr: 1818726	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for herniated disc lumbar spine, L5-S1, status post (hereinafter a "lumbar spine disability").

2.  Entitlement to an evaluation in excess of 20 percent for left lower extremity (LLE) neuritis.  

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity (RLE) neuritis.

4.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected lumbar spine disability and bilateral lower extremity (BLE) neuritis.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for discectomy of the cervical spine.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips.  

7.  Entitlement to service connection for discectomy of the cervical spine, to include as secondary to service-connected lumbar spine disability and BLE neuritis.

8.  Entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips, and as secondary to service-connected lumbar spine disability and BLE neuritis.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1954 to December 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2012 rating decision, the RO denied an evaluation in excess of 40 percent for a lumbar spine disability; denied an evaluation in excess of 20 percent for LLE neuritis; denied an evaluation in excess of 10 percent for RLE neuritis; denied service connection for left knee degenerative joint disease, right knee degenerative joint disease, discectomy of the cervical spine, degenerative arthritis of multiple joints, to include left hip, status post total hip replacement and degenerative arthritis of multiple joints, to include right hip, status post total hip replacement; and denied a TDIU.  The Veteran appealed for higher evaluations, service connection and a TDIU.  

The December 2012 rating decision reopened the claims for service connection for discectomy of the cervical spine and degenerative arthritis of multiple joints, to include bilateral hips, and denied the claims for service connection for discectomy of the cervical spine and degenerative arthritis of multiple joints, to include bilateral hips.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for discectomy of the cervical spine and degenerative arthritis of multiple joints, to include bilateral hips before addressing the claims on their merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for discectomy of the cervical spine, entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected lumbar spine disability does not manifest unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that he has one painful lumbar spine scar.  

3.  Throughout the appeal period, the Veteran's LLE neuritis is most appropriately characterized as moderate incomplete paralysis.

4.  Throughout the appeal period, the Veteran's RLE neuritis is most appropriately characterized as mild incomplete paralysis.  

5.  The competent and credible evidence demonstrates that the Veteran's currently diagnosed bilateral knee disabilities did not have their onset during service; arthritis did not manifest within one year of separation from service; his bilateral knee disabilities are not otherwise etiologically related to service; and his bilateral knee disabilities are not proximately due to, the result of, or aggravated by, his service-connected lumbar spine disability and bilateral LE neuritis.  

6.  In a June 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for discectomy of the cervical spine; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

7.  The evidence received since the June 2010 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for discectomy of the cervical spine.  

8.  In a June 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

9.  The evidence received since the June 2010 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonably possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a separate 10 percent evaluation for a lumbar spine scar have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for an evaluation in excess of 20 percent for LLE neuritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8520 (2017).

4.  The criteria for an evaluation in excess of 10 percent for RLE neuritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8599-8520 (2017).

5.  The criteria to establish entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected lumbar spine disability and bilateral LE neuritis, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The June 2010 rating decision that denied the petition to reopen a claim for entitlement to service connection for discectomy of the cervical spine is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for discectomy of the cervical spine.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The June 2010 rating decision that denied the petition to reopen a claim for entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Higher Evaluation Claims

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

	Lumbar Spine Disability

At his August 2017 Board hearing, the Veteran testified that due to his service-connected lumbar spine disability, he experienced daily, sharp back pain, which affected his ability to stand or walk for prolonged periods of time.  Bending forward caused pain and weakness in his lower back.  He used a motorized scooter as assistance for his back. 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).

The Veteran's service-connected cervical spine disability has been currently evaluated as 40 percent disabling, effective March 1, 1977, and as 40 percent disabling, effective September 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This rating, which has been effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  38 C.F.R. § 3.951(b) (2016).  The Veteran is also in receipt of a temporary total evaluation from May 19, 2009, under 38 C.F.R. 4.30.  An extension of his temporary total evaluation is not appeal.  

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

VA treatment records from September 2009 to October 2012 document that the Veteran complained of worsening low back pain, described as constant, sharp, aching, stabbing, shooting, and heavy with numbness and pressure, since his surgery for lower lumbar fusion in May 2009.  At a September 2009 VA clinic visit, the Veteran reported having pain across his lumbar spine scar.  In March 2010, the Veteran's VA treating physician found no mechanical instability and hardware or implants remained in place, although there was some degree of residual stenosis at the operated levels.  In March 2010 and April 2010, the Veteran underwent procedures to implant a spinal cord stimulator generator.  Since those procedures, the Veteran indicated that his low back pain had improved.  

In December 2012, the Veteran underwent a VA spine examination.  The Veteran reported having symptoms of sharp and burning lumbar spine pain.  No flare-ups were reported.  He regularly used a cane and occasionally used a motorized scooter as assistive devices for his lumbar spine disability.  Upon objective evaluation, no tenderness, muscle atrophy, muscle spasm, or guarding was found.  Range of motion testing of the thoracolumbar spine revealed flexion at 45 degrees with pain at 40 degrees, extension at 15 degrees with pain, right lateral flexion at 25 degrees with pain, left lateral flexion at 25 degrees with pain, right lateral rotation at 30 degrees with pain, and left lateral rotation at 30 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal and pain on movement.  Intervertebral disc syndrome was found, but no incapacitating episodes in the past 12 months were noted.  An August 2012 CT of the Veteran's lumbar spine revealed a stable, mild scoliosis of the lumbar spine along with chronic post-surgical and slightly increased superimposed degenerative changes.  The VA examiner noted that the Veteran had scars related to his lumbar spine disability, but no other findings were made.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's service-connected lumbar spine disability does not warrant a higher 50 percent evaluation.  In other words, under Diagnostic Code 5242, the evidence does not demonstrate that the Veteran's lumbar spine disability manifests unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's lumbar spine disability is no more than 40 percent disabling under Diagnostic Code 5242.  

As the evidence shows that the Veteran has IVDS, the Board has considered whether he was entitled to a higher evaluation under Diagnostic Code 5243.  The rating criteria under Diagnostic Code 5243 require that the Veteran's lumbar spine disability manifest incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  However, neither the lay nor clinical evidence demonstrates that the Veteran has had any incapacitating episodes due to his lumbar spine disability.  Therefore, the Veteran does not qualify for a higher evaluation under Diagnostic Code 5243 at any time during the relevant appeal period.  

Finally, the Board has also considered whether the Veteran is entitled to a separate evaluation for his lumbar spine scar.  The evidence shows that the Veteran reported having a painful lumbar spine scar.  See September 2009 VA treatment record.  The Board notes that the December 2012 VA examiner also observed that the Veteran had a scar related to his lumbar spine disability.  However, no other clinical findings were made with respect to his scar.  Nevertheless, the Board finds that the evidence supports that the Veteran warrants a separate compensable evaluation for one painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent evaluation for his lumbar spine scar is warranted.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 40 percent evaluation claim for lumbar spine disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim for a lumbar spine disability must be denied.  However, resolving all reasonable doubt in favor of the Veteran, a separate 10 percent evaluation for a lumbar spine scar is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	LLE and RLE Neuritis

At his August 2017 Board hearing, the Veteran testified that due to his bilateral lower extremity neuritis, he experienced constant leg weakness and pain, noticed atrophy in both legs, was unable to walk without a cane, and lying down sometimes made his pain worse.   

The Veteran's LLE neuritis has been currently evaluated as 20 percent disabling, effective September 26, 2003, and his RLE neuritis has been currently evaluated as 10 percent disabling, effective September 26, 2003, under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520, which are rated by analogy for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (2017).  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124 a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

VA treatment records from September 2009 to May 2012 document the Veteran's complaints of pain and weakness in both legs.  He used a motorized scooter for assistance.  At a September 2009 VA clinic visit, he recounted having heaviness in his legs, especially when he laid down in bed.  Walking caused pain all the time.  He was unable to sit down for more than 30 minutes.  According to an October 2009 VA treatment record, tingling and numbness sensations were felt in both of the Veteran's legs and into his feet, but he had worsening symptoms in his left leg.  At a March 2010 VA clinic visit, the VA treating physician noted the Veteran's report of intermittent leg numbness and his feeling that his legs were "giving out."  An objective evaluation found patchy sensory loss in both lower extremities, but no focal weakness was noted.  A May 2012 VA treatment record reflects that the Veteran's bilateral lower extremity weakness had progressed into his calves and ankles.  He was numb whenever he walked.  At night, his feet felt heavy and impaired his ability to sleep.  

At a December 2012 VA examination, the Veteran reported having worsening symptoms of throbbing pain and weakness of his bilateral lower extremities.  Upon objective evaluation, the VA examiner found normal muscle strength and no muscle atrophy.  His reflexes were hypoactive at the bilateral ankles.  His sensory examination showed decreased results bilaterally.  The VA examiner explained that although the Veteran had subjective decreased findings to all sensory areas on examination upon use of the monofilament sensory testing, the Veteran had involuntary pull back of the toes, ankles, and thigh areas.  Straight leg raising test was negative on the right and positive on the left.  The VA examiner noted that the Veteran had mild radiculopathy on the right and moderate radiculopathy on the left.  Citing the September 2003 findings of an electromyography (EMG) and nerve conduction studies, the VA examiner noted that the study showed that the Veteran had a normal EMG of the lower limbs and that there was no electrodiagnostic evidence of lumbosacral radiculopathy.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the evidence does not demonstrate that the Veteran's LLE neuritis warrants a higher 40 percent evaluation.  In other words, the evidence does not show that the Veteran's LLE neuritis symptoms are more appropriately characterized as moderately severe.  Despite the Veteran's lay statements describing his limitations with respect to his mobility and overall subjective symptomatology, the Board concludes that the evidence does not show symptomatology consistent with a finding of moderately severe incomplete paralysis under Diagnostic Code 8520.  On that basis, this determination appears to be supported by the December 2012 VA examiner's clinical finding that Veteran's LLE radiculopathy was moderate.  Notably, the record does not provide any objective findings that the Veteran's LLE symptoms were more than wholly sensory, which, under the rating criteria, would prohibit an assignment of a higher than moderate evaluation.  See 38 C.F.R. § 4.124a, Note for Diseases of the Peripheral Nerves.  Accordingly, the Board finds that throughout the appeal period, the Veteran's LLE neuritis is no more than 20 percent disabling.  

Moreover, a careful review of the subjective and clinical evidence demonstrates that throughout the appeal period, the evidence shows that the Veteran's RLE neuritis does not warrant a higher 20 percent evaluation.  In other words, the evidence does not demonstrate that the Veteran's RLE neuritis symptoms are more appropriately characterized as moderate.  Taking into consideration the Veteran's own lay reports, he asserted that his LLE symptoms were worse than his RLE symptoms.  As has already been determined above, the Veteran's LLE symptoms are no more than moderate.  Therefore, coupled with the December 2012 VA examiner's clinical findings, the Board finds that the Veteran's RLE neuritis symptoms are more appropriately characterized as mild.  Accordingly, the Board finds that throughout the appeal period, the Veteran's RLE neuritis is no more than 10 percent disabling.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's higher than 20 percent evaluation claim for LLE neuritis and his higher than 10 percent evaluation claim for RLE neuritis.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claims for LLE and RLE neuritis must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

The Veteran contends that his bilateral knee disabilities are caused by his service-connected lumbar spine disability.  At his August 2017 Board hearing, he testified that his lumbar spine pain caused him to adjust his walking pattern and favor his left knee.  He was unable to offer an explanation for the etiology of his right knee disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records (STRs) do not document any findings related to any complaints, treatment or diagnosis for any symptoms related to knee arthritis during service.  Prior to service, in 1947, the Veteran was involved in an automobile accident, which caused non-disabling laceration scars to his legs.  No complications or sequelae were noted.  See November 1954 enlistment examination, December 1956 discharge and reenlistment examination, and December 1962 separation examination.  A January 1962 STR reflects that the Veteran sought treatment for pain on the medial portion of his left tibia on extension and flexion.  No history of trauma was noted, and his physical examination was negative.  The Veteran was diagnosed with pulled muscle insertion.  At his December 1962 separation examination, the Veteran had normal lower extremities on clinical evaluation.  

VA treatment records show that the Veteran first sought treatment for his right knee in October 1982.  The Veteran complained of sharp right knee pain while sitting in a chair.  He was diagnosed with right anserine bursitis.  A subsequent November 1983 VA treatment record documents that the Veteran continued to report right knee pain, but the VA treating physician found that his right anserine bursitis had resolved.  

A February 1996 VA x-ray report of the Veteran's right knee revealed no acute pathology.  

The first documented report of arthritis for the Veteran's knees was in an August 2004 VA x-ray report.  The radiology reported documented bilateral knee degenerative disease.  Subsequent VA treatment records reflect sporadic treatment for both knees.  See March 2006 VA X-ray report and November 2010 VA X-ray report.  

In a December 2012 VA opinion, the VA examiner addressed whether the Veteran's service-connected lumbar spine disability was etiologically related to his bilateral knee arthritis.  The VA examiner noted that the Veteran had undergone a back operation to repair a herniated disc in June 1971.  Degenerative joint disease of his bilateral knees was documented by the Veteran's 2004 x-rays.  Explaining that degenerative joint disease occurs as a result of a gradual wear and tear stemming from daily use, especially since that area involved repetitive range of motion and weight bearing activities.  After many years of constant use, the VA examiner concluded that it was more likely that degenerative changes would develop.  With regard to the Veteran's lumbar spine disability, the VA examiner noted that herniated disc conditions affecting the lumbar spine are only limited to the area of the spine and the nerve supply involving the lower extremities.  In the Veteran's case, gait abnormalities would not be expected to arise resulting in uneven weight burdens causing extra wear and tear on the knee joints.  Because the Veteran's knees had been managed by conservative medical management, the VA examiner determined that aggravation of the Veteran's knees had not been present.  Overall, the VA examiner opined that the Veteran's current bilateral knee disabilities were less likely than not caused by, a result of, or aggravated by his service-connected herniated disc of the lumbar spine L5-S1 with bilateral radiculopathy.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for bilateral knee disabilities is warranted.  

As an initial matter, the Board finds that the evidence does not show, and the Veteran does not contend, that his bilateral knee disabilities are directly related to his active duty service.  

However, as arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.309(a)(3).  The clinical evidence demonstrates that the earliest record supporting a diagnosis for bilateral knee arthritis was in 2004, almost 48 years after his discharge.  There is no clinical evidence of record identifying arthritis in the Veteran's knees within one year of his separation.  Notably, the Veteran has not reported that he has had continuous symptoms of bilateral knee arthritis following service.  Therefore, the Board finds that the Veteran is not entitled to service connection on a presumptive basis under either 38 C.F.R. §3.307(a)(3) or under 38 C.F.R. § 3.303(b) for continuity of symptomatology.  

Finally, the Board finds that the Veteran's currently diagnosed bilateral knee disabilities were not caused or aggravated by his service-connected lumbar spine disability with bilateral radiculopathy.  In this regard, the Board finds that the most probative evidence as to the etiology of the Veteran's bilateral knee disabilities is the December 2012 VA opinion.  Based on a review of the Veteran's medical records, consideration of his lay assertions, and reference to medical literature, the December 2012 VA examiner found no relationship between the Veteran's bilateral knee disabilities and his service-connected lumbar spine disability with bilateral radiculopathy.  The available clinical evidence does not establish any medical link between the Veteran's bilateral knee arthritis and his service-connected lumbar spine disability with bilateral radiculopathy.  For these reasons, the Board finds that service connection on a secondary basis for bilateral knee disabilities are also not warranted.  

While the Board recognizes the Veteran's lay assertions that his currently diagnosed bilateral knee disabilities were caused or aggravated by his service-connected lumbar spine disability, the Board finds that the Veteran has not demonstrated that he has the requisite specialized training to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Veteran's lay opinion concerning the etiology of his current bilateral knee disabilities offers little probative value.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral knee disabilities on a direct, presumptive, or secondary basis.  Therefore, the benefit-of the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

	Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Discectomy of the Cervical Spine

The Veteran's original claim for discectomy of the cervical spine was denied in a March 2003 rating decision, because there was no evidence that his current cervical spine disability began during or was related to service.  That decision is final.

In an August 2006 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for discectomy of the cervical spine, because there was no evidence that the Veteran's cervical spine disability was related to service.  That decision became final.  

In a June 2010 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for discectomy of the cervical spine.  In July 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the June 2010 rating decision.  Therefore, the June 2010 rating decision is final.  

In the June 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for discectomy of the cervical spine, because no new and material evidence had been submitted linking the Veteran's cervical spine disability to service.  

Since the Veteran's last prior final denial in June 2010, the record includes a December 2012 VA opinion, which addressed the causal link between the Veteran's cervical spine disability and his service-connected lumbar spine disability with bilateral radiculopathy.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claims of service connection.  The December 2012 VA opinion will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for discectomy of the cervical spine is reopened.

	Degenerative Arthritis of Multiple Joints, to include Bilateral Hips

The Veteran's original claim for degenerative arthritis of multiple joints was denied in November 1991, because there was no evidence that the Veteran's degenerative arthritis began during service, developed within one year of his discharge, or was related to his service-connected lumbar spine disability.  That decision is final.

In a February 2003 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for degenerative arthritis of multiple joints, to include bilateral hips, because no new and material evidence had been received that his bilateral hip disability related to his service-connected lumbar spine disability.  That decision is final.

In an August 2006 rating decision, the RO denied the Veteran's petition to reopen his claim for degenerative arthritis of multiple joint status post total hip replacement, because no new and material evidence had been received linking his degenerative arthritis to his active duty service.  

In a June 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for degenerative arthritis of multiple joints, to include bilateral hips.  In July 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the June 2010 rating decision.  Therefore, the June 2010 rating decision is final.

In the June 2010 rating decision, the RO denied the Veteran's petition to reopen a claim for degenerative arthritis of multiple joints, to include bilateral hips, because no new and material evidence had been received that his degenerative arthritis was incurred or aggravated by service.  

Since the Veteran's last prior final denial in June 2010, the record includes a December 2012 VA opinion, which addressed the causal link between the Veteran's bilateral hip disability and his service-connected lumbar spine disability with bilateral radiculopathy.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The December 2012 VA opinion will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips, is reopened.  


ORDER

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is denied.  

Entitlement to a separate 10 percent evaluation for a lumbar spine scar is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for LLE neuritis is denied.

Entitlement to an evaluation in excess of 10 percent for RLE neuritis is denied.  

Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected lumbar spine disability and BLE neuritis, is denied.  

New and material evidence has been received, and the claim for entitlement to service connection for discectomy of the cervical spine is reopened.  To that extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for degenerative arthritis of multiple joints, to include bilateral hips, is reopened.  To that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claims for discectomy of the cervical spine and degenerative arthritis of multiple joints, to include bilateral hips, the Board observes that the Veteran testified at his August 2017 Board hearing that his current cervical spine disability and current bilateral hip disability developed as a result of an in-service injury he sustained in 1955, when he fell off the wing of an airplane.  He contends that same incident caused his service-connected lumbar spine disability.  However, the record does not include an etiological opinion addressing whether the Veteran's current cervical spine disability and/or current bilateral hip disability were directly related to an in-service fall from airplane wing.  On remand, a supplemental VA opinion should be provided to determine whether the Veteran's discectomy of the cervical spine and/or bilateral hip disability were etiologically related to his reported in-service fall from an airplane wing.  

Moreover, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his service connection claims for discectomy of the cervical spine and degenerative arthritis of multiple joints, to include bilateral hips, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his service connection claims have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his cervical spine disability and bilateral hip disability that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:  

a.  Is it at least as likely as not that the Veteran's discectomy of the cervical spine had its onset during service, or was otherwise etiologically related to his active duty service, to include his reported in-service fall from an airplane wing?

b.  Is it at least as likely as not that the Veteran's bilateral hip disability had its onset during service, or was otherwise etiologically related to his active duty service, to include his reported in-service fall from an airplane wing?

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the service connection claims and the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


